 Case 3:20-cr-30076-SMY Document 29 Filed 05/06/21 Page 1 of 1 Page ID #49




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 20-cr-30076-SMY
                                                 )
 CORNELIUS A. WALLACE,                           )
                                                 )
                        Defendant.               )

                                           ORDER
YANDLE, District Judge

       This matter comes before the Court on Defendant Cornelius A. Wallace’s pro se Motion

to Dismiss Charges, and Request for Release from Custody (Doc. 28). Defendant is currently

represented by Assistant Federal Public Defendant Ethan Skaggs.

       “Representation by counsel and self-representation are mutually exclusive.” Cain v.

Peters, 972 F.2d 748, 750 (7th Cir. 1992). Thus, a litigant does not have a right to file his own

motions when he is represented by counsel. See Hayes v. Hawes, 921 F.2d 100, 102 (7th Cir.

1990) (per curiam). Accordingly, the Court DIRECTS the Clerk of Court to STRIKE Wallace’s

pro se filing (Doc. 28). See United States v. Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: May 6, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge
